Citation Nr: 0815851	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 
10, 1997 for the grant of service connection for cervical and 
thoracic spine disabilities.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for tinnitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to April 
1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 2003 and June 
2005 by the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Washington, DC and Roanoke, VA, respectively, 
in which service connection for upper back and paraspinous 
pain syndrome was granted with an evaluation of 20 percent, 
effective December 10, 1997; the claim for service connection 
for tinnitus was reopened; and service connection for a lower 
back disability and tinnitus was denied.

In May 2006, the Board issued a decision denying an effective 
date for the grant of service connection for cervical 
disability prior to December 10, 1997.  The veteran appealed 
this decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In May 2007, the Court granted a joint 
motion for remand in this case, vacating the May 2006 Board 
decision.

The veteran testified before the undersigned Veterans Law 
Judge in April 2008.  A transcript of the hearing is 
associated with the claims file.

The specific disability for which the veteran claims an 
earlier effective date for service connection is described as 
"upper back and paraspinous pain syndrome (claimed as back 
pain, back injury, and C4-C5 injury residuals)"-which 
involves the thoracic and cervical spine.  The issue has thus 
been recharacterized as shown on the front page of this 
decision.

The issue of service connection for a lumbar spine disability 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes continuity of cervical 
and thoracic spine symptomatology-including possible 
cervical disc pathology-from 1992 to the present, including 
private medical records documenting treatment from 1992 to 
2002.

2. The medical evidence reveals that, in a December 2002 VA 
examination report, the veteran was diagnosed with cervical 
spine disability described as upper back and paraspinous pain 
syndrome, as the residuals of her 1984 inservice motorcycle 
accident. 

3. The earliest document in the claims file that may be 
accepted as a claim for service connection for cervical and 
thoracic spine disability is a VA Form 21-526 received on 
September 15, 1993.

4.  An April 1994 rating decision denied service connection 
for tinnitus.  The veteran submitted a notice of disagreement 
to this decision but did not timely perfect the appeal.  The 
decision became final.

5.  Evidence received since the April 1994 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., evidence that the veteran sustained head 
trauma sufficient to cause tinnitus during active service.  
This evidence raises a reasonable possibility of 
substantiating the claim.

6.  The medical evidence reflects that the veteran's 
currently diagnosed tinnitus had its onset during active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 15, 1993, 
but no earlier, for the grant of service connection for 
cervical and thoracic spine disability are met. 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2007).

2.  Evidence received since the April 1994 rating decision is 
new and material and the claim for service connection for 
tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

3. The criteria for service connection for tinnitus have been 
met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

In the present case, it is undisputed that the veteran's 
original claim for service connection for residuals of 
injuries sustained in a motorcycle accident-to include 
thoracic, cervical, and lumbar spine disabilities-was 
received on September 15, 1993.  Furthermore, the evidence 
supports the establishment of an effective date of September 
15, 1993 for the grant of service connection for cervical and 
thoracic spine disabilities.  This is the earliest effective 
that can be granted under the regulations, as will be further 
explained below. See 38 C.F.R. § 3.400.

As a consequence of this decision, the veteran is being 
granted the maximum benefit that can be awarded under the 
applicable law and regulations. As there is no legal basis 
upon which to award an effective date earlier than September 
15, 1993, further discussion of whether VA has met its duties 
of notification and assistance is not required.  

Concerning the claim to reopen the previously denied claim 
for service connection for tinnitus and service connection 
for tinnitus, in light of the favorable actions taken herein, 
discussion of whether VA has met its duties of notification 
and assistance is not required, and deciding the appeal at 
this time is not prejudicial to the veteran.  

See Sabonis v. Brown, 6 Vet. App. 426 (1994) and Bernard v. 
Brown, 4 Vet. App. 384 (1993).

I. Earlier Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. The effective date for the grant of 
service connection for disability compensation is the "[d]ay 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions. See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p). Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the veteran, it will be considered filed as of the 
date of receipt of the informal claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c). Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances. 
See 38 C.F.R. § 3.157(b). Those circumstances provide, in 
pertinent part, that the date of receipt of evidence from a 
private physician or layman will be accepted as the date of 
receipt of a claim only when the evidence furnished by or on 
behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable probability of 
entitlement to benefits. See 38 C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation. Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157. See 
Lalonde, supra.

In the present case, the RO assigned an effective date for 
service connection for cervical and thoracic spine 
disabilities on December 10, 1997 based on what it perceived 
was the date of receipt of a claim for back pain and a 
disability of the cervical spine at C4-C5.  In fact, this 
claim was for clear and unmistakable error (CUE) in the RO's 
failure to adjudicate the prior claim for back pain and C4-C5 
disability.

The RO, in a January 1998 rating decision denying the 
December 1997 claim for CUE, acknowledged that the veteran's 
claim for a disability manifested by back pains had not been 
adjudicated and remained pending from the date of receipt of 
her September 1993 claim.

The record shows that the veteran filed her claim for service 
connection for the residuals of injuries sustained in an 
inservice motorcycle accident, to include back pains and 
right shoulder injury in September 1993.  The RO received 
this claim on September 15, 1993.  The veteran and her 
representative have maintained since this original claim was 
filed that the description of "residuals of injuries 
sustained" and "back pains" were intended to contemplate 
all residuals of the inservice accident, to include the 
entire back, meaning the lumbar, thoracic, and cervical 
spine.  

The U.S. Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  See Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Szemraj 
v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The veteran's report of medical history and examination at 
discharge from active service document treatment from 1984 to 
1990 for back pain considered to be secondary to the 
inservice motor vehicle accident MVA.  Private and VA medical 
evidence demonstrates continuity of cervical and thoracic 
spine symptomatology from 1992-only 18 months following the 
veteran's discharge from active service-to the present.  It 
defies logic to contemplate that a claim submitted in 
September 1993 for residuals of the inservice motorcycle 
accident injuries including back pains would not contemplate 
the entire spine. 

The veteran does not contend that she filed a claim for 
service connection for back pain or residuals of the 
inservice motorcycle accident earlier than in September 1993. 
Rather, she argues that the effective date for service 
connection should be based on the claim filed in September 
1993 and received on September 15, 1993.  

It is noted that private medical evidence dated as early as 
in October 1992 establishes treatment for cervical and 
thoracic spine symptomatology.  However, while such medical 
evidence may, in some circumstances, constitute an informal 
claim, this does not apply in the present case.  First, these 
records were not received until October 2002.  Second, there 
had not been an allowance or disallowance of a formal claim 
for compensation prior to September 15, 1993.  See Crawford, 
supra; see also 38 C.F.R. § 3.157.

The September 1993 VA Form 21-526 is thus the earliest 
document that can be construed as a claim for service 
connection for cervical and thoracic spine disabilities.  
Therefore an effective date of September 15, 1993, and no 
earlier, is warranted for service connection for cervical and 
thoracic spine disabilities.

II.  New and Material

In an April 1994 rating decision, the RO denied service 
connection for tinnitus based on a finding that the veteran 
did not manifest tinnitus in service, and that there was no 
evidence of closed head injury associated with either the 
motorcycle accident in 1984 or the incident involving a 
softball in 1981.  

The RO provided notice of this decision to the appellant in 
May 1994.  She filed a notice of disagreement, but did not 
submit a timely appeal following the RO's issuance of a 
statement of the case identifying the issue in January 1995.  
The April 1994 rating decision therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence received since the April 1994 denial of service 
connection for tinnitus includes service medical records 
submitted by the veteran in January 2002, various statements 
and testimony proffered before the Board in January 2002, 
January 2006, and April 2007.  

The newly submitted service medical records document initial 
emergency care following the 1984 motorcycle accident.  
Statements and testimony reflect the veteran's allegations 
that she sustained head trauma in an incident in which she 
fell and struck her head on the interior of an armored 
personnel carrier in about 1981, and during an incident of 
personal assault in about 1980.  She averred that the 
tinnitus began with these incidents, but that she noticed an 
increase in severity following the 1984 motorcycle accident.  

This evidence is new in that it was not previously of record.

In addition, the receipt of additional service records not 
previously of record provides sufficient basis to reopen the 
veteran's claim.  See 38 C.F.R. § 3.156(c).

The veteran's sworn statements and testimony also provide 
evidence of other instances of head trauma that could have 
caused the tinnitus.  Thus, the newly submitted evidence 
presents a reasonable possibility that the veteran's 
currently manifested tinnitus is the result of, or had its 
onset during, her active service.  It is therefore material.

Accordingly, reopening the claim for service connection for 
tinnitus is warranted.

III.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records show complaints of and treatment for 
tinnitus during active service.  Her report of medical 
history and examination at discharge shows complaints of ear 
trouble.  These records further reflect at least two 
instances where the veteran did or may have sustained closed 
head trauma.  Moreover, an entry dated in October 1980 shows 
that the veteran was struck five times with a fist to the 
right temporal lobe and thereafter she complained of constant 
tinnitus.  The 1984 motorcycle accident also raises the 
possibility of closed head injury, even though the records do 
not show that she complained of head injury at the time.  

In January 1994, the veteran underwent VA audiological 
examination.  The veteran reported onset of bilateral 
tinnitus in 1979 or 1980 following head trauma.  She also 
reported an occupational history of exposure to tank noise 
and communication equipment.  The examiner diagnosed 
tinnitus.

Private examination was conducted in February 2005 for the 
purposes of obtaining an independent medical opinion as to 
the etiology of the veteran's tinnitus.  The veteran reported 
onset of tinnitus in approximately 1981, following head 
trauma.  Hearing was again found to be within normal limits.  
The examiner stated she was unable to make an opinion as to 
the presence of bilateral tinnitus or its etiology in the 
presence of normal hearing.  The examiner noted she had 
reviewed the veteran's claims file.  However, the examiner 
failed to note inservice complaints of and treatment for 
tinnitus in 1980, and confused the 1981 reported tank head 
injury with the 1984 motorcycle accident.  Thus, it is 
uncertain how substantive the examiner's review of the 
service medical records was. 

Both examinations were conducted by appropriate audiological 
specialists; a Ph.D. in audiology conducted the 1994 VA 
examination, and an Au.D. conducted the 2005 evaluation.  
Notwithstanding, the 2005 independent medical examiner failed 
to provide an opinion as to diagnosis or etiology.  Rather, 
the examiner stated such an opinion could not be formulated.  
Given this, the results obtained in the 1994 VA examination 
are the only valid results of record.

The veteran's testimony and statements have been consistent 
throughout.  Moreover, they are corroborated by the service 
medical records. The record presents no evidence to 
contradict a finding that the veteran's bilateral tinnitus 
had its onset during active service or is otherwise the 
result of head injuries sustained during active service.  

The evidence is thus in equipoise, and benefit of the doubt 
goes to the veteran.  Service connection for bilateral 
tinnitus is warranted.  See 38 C.F.R. § 3.102.
ORDER

An effective date of September 15, 1993, and no earlier, for 
the service connection for cervical and thoracic spine 
disabilities is granted, subject to the laws and regulations 
governing the award of monetary benefits.

New and material evidence having been received to reopen the 
previously denied claim for service connection for tinnitus, 
the claim is reopened.

Service connection for bilateral tinnitus is granted.


REMAND

The veteran seeks entitlement to service connection for a 
lumbar spine disability.

Private medical evidence documents continuity of lumbar spine 
symptomatology from 1992 to 2002.  However, a VA examination 
conducted in March 2005 is inadequate.

VA examination must therefore be accorded in this case to 
determine the nature, extent, and etiology of the lumbar 
spine disability.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the veteran have been 
obtained.

2.  Schedule the veteran for examination 
by an orthopedic specialist to determine 
the nature, extent, and etiology of her 
lumbar spine disability.  All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence, a copy of the April 
2008 hearing transcript, and a copy of 
this remand must be sent to the examiner 
for review, and the report of the 
examination should confirm that these 
documents have been received and 
reviewed.

The examiner is asked to provide answers 
to the following questions:  

Is it at least as likely as not that any 
lumbar spine disability had its onset 
during or is in any way the result of the 
veteran's active service or any incident 
therein, including injuries sustained in 
the 1984 motorcycle accident?

Is it at least as likely as not that any 
lumbar spine disability is the result of 
the service-connected thoracic and 
cervical spine disabilities?  

The examiner must provide a complete 
rationale for any opinions expressed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
claim for service connection for a lumbar 
spine disability with application of all 
appropriate laws and regulations, 
including the laws and regulations 
governing secondary service connection, 
if applicable and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the appellant, furnish 
her with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until she is so informed. The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is advised that failure to appear for 
any scheduled VA examinations without good cause could result 
in the denial of her claim. 38 C.F.R. § 3.655 (2006).  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


